                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


QUINCY JAMES,                                        )
                                                     )
                      Plaintiff,                     )
                                                     )      AMENDED JUDGMENT IN A
                                                            CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-503-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff’s motion to amend or
correct Order (Doc. 24) and Judgment (Doc. 25) is granted to reflect that remand for further
proceedings will be under sentence four of 42 U.S.C. §405(g).


This Judgment Filed and Entered on January 2, 2020, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
January 2, 2020                              (By) /s/ Nicole Sellers
                                              Deputy Clerk
